Filed 4/29/15 In re Angela V. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(a). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115(a).


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE


In re ANGELA V., A Person Coming                                           B259064
Under the Juvenile Court Law.
                                                                           (Los Angeles County
LOS ANGELES COUNTY                                                         Super. Ct. No. CK99048)
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

SARA F.,

         Defendant and Appellant.




         APPEAL from orders of the Superior Court of Los Angeles County,
Carlos E. Vasquez, Judge. Affirmed.
         Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the County Counsel, Mark J. Saladino, County Counsel,
Dawyn R. Harrison, Assistant County Counsel, and Stephen D. Watson, Deputy County
Counsel, for Plaintiff and Respondent.
                        ___________________________________________
       13-year-old Angela V. was declared a dependent based on Juan V.’s (father)
physical abuse of her. The court ordered Angela removed from father and released her
to Sara F.’s (mother) care. One year later, the Department of Children and Family
Services (Department) filed a supplemental petition under Welfare and Institutions
Code1 section 3872 alleging that the home-of-parent order had not been effective in the
protection or rehabilitation of Angela. The court sustained the allegation that mother
“ha[d] limited abilities to provide appropriate parental care and supervision” and
removed Angela from mother’s custody.
       Mother appeals and contends there was insufficient evidence that it was
“necessary to remove placement from mother in order to protect Angela.” We affirm on
the grounds that substantial evidence supports the court’s findings that the
home-of-parent order was no longer effective at protecting Angela and she was at risk
of harm if she remained in mother’s physical custody.
                  FACTUAL AND PROCEDURAL BACKGROUND
       This family has a lengthy history with the Department. On ten separate
occasions between 2004 and 2012, the Department received referrals alleging that
mother and father abused and/or neglected their children.3 The Department found that
several of these allegations were “substantiated.” In 2004, allegations of emotional
abuse by father were substantiated and the parents agreed to participate in family
preservation services. The family was still receiving those services in 2005 when
allegations of physical abuse against mother were substantiated. In 2011, allegations of
general neglect by mother and father were substantiated and the parents agreed to


1
      All other statutory references are to the Welfare and Institutions Code unless
otherwise stated.
2
        Section 387 provides that the Department may file a supplemental petition
seeking to remove a child from the physical custody of a parent and placing the child in
foster care or an institution. (§ 387, subd. (a).)
3
       Angela has a number of siblings who are not subjects of this appeal.

                                            2
participate in family maintenance services. At some point, mother reported a history of
domestic violence by father.
       The family still had an open case with the Department on January 3, 2012 when
Angela cut her wrist with a knife. Angela was twelve years old at the time. The
Department received a referral alleging “caretaker absence/incapacity” as to both
parents and found the allegation to be substantiated. On January 31, 2012, Angela used
a razor blade to cut herself on her arms. She was hospitalized and then released to
a group home based on mother’s request that Angela “become stable prior to []
returning home.”
       In March 2012, mother divorced father. Angela returned to mother’s care in
July 2012 and saw father during weekly visits. The Department’s social worker asked
mother to obtain a restraining order against father in order to protect the family from
father’s “harassment” and “threats,” but mother declined to do so.
       In October 2012, father “grabbed [Angela] by the hair, pushed her and socked
her on the back with a close[d] fist.” In February 2013, father slapped Angela in the
face. On March 1, 2013, the Department received a referral about father’s physical
abuse and interviewed the family. Mother told the social worker that father was both
physically and verbally abusive to Angela. Angela’s brother said father had called
Angela “ ‘a slut, stupid, worthless and no good for nothing.’ ”
       On March 7, 2013, the parents agreed to a “safety plan”: father would have
monitored visits with Angela for 30 days, and during that time mother would seek an
order from the family court limiting father to monitored visits. On March 23, 2013,
mother went to family court and asked that father’s visits be monitored for only one
month. The family court issued an order that father’s visits be monitored until April 12,
2013. However, on March 29, 2013, mother became upset at Angela and asked father
to come get Angela in violation of the family court order. At the social worker’s urging,
mother then obtained a long-term restraining order against father.




                                            3
       On April 17, 2013, the Department filed a petition alleging that father’s physical
abuse of Angela placed her at risk and that mother had failed to protect the child.4 In
the detention report, the Department noted that Angela had been diagnosed with
Oppositional Defiant Disorder with “borderline personality traits” and had been
prescribed psychotropic medications. The juvenile court detained Angela and released
her to mother’s care.
       In the Jurisdiction/Disposition Report, the Department reported that Angela was
participating in individual counseling, was taking psychotropic medications, and had
been hospitalized three times in psychiatric facilities for cutting herself or threatening to
hurt herself. On June 4, 2013, the court sustained the allegation that father’s physical
abuse of Angela placed her at risk of harm. The court dismissed the other counts in the
petition. Angela was now 13 years old, and was placed in mother’s home. Father was
granted monitored visits. Angela was ordered to participate in therapy and did so
several times a week.
       On November 8, 2013, Angela was hospitalized after threatening to commit
suicide. She was discharged a few days later and released to mother’s care. At the
six-month review hearing on November 25, 2013, the court ordered continued
jurisdiction over Angela.
       In April 2014, Angela ran away from mother’s home three times during a period
of two weeks. On April 25, 2014, mother reported to the police that Angela had
punched her in the shoulder and threatened to kill her. Angela told the police that
mother had hit her, and mother acknowledged she had slapped Angela. Angela was
arrested, charged with battery, and detained at a juvenile detention center until May 12,
2014 at which point she was released to shelter care with mother’s consent. In the
probation report, mother was reported to be “fearful and hesitant for [Angela] to reside
with her at home.” Mother also told the social worker that she “want[ed] [Angela]
placed somewhere where she’ll be safe and she can’t leave.”

4
      One of Angela’s brothers also was a subject of the petition; however, we do not
address his case as it is not before us on appeal.

                                              4
       In May 2014, the Department filed a supplemental petition under section 387
alleging that mother had slapped and pushed Angela, and had “limited abilities to
provide appropriate parental care and supervision of the child due to the child’s
behavioral problems.” In the Detention Report, the Department reported that Angela
was “affiliated” with a gang, was using and selling drugs, and had admitted to engaging
in prostitution. Mother had taken steps to address Angela’s dangerous behaviors: when
mother discovered marijuana in Angela’s possession, mother called the police; when
Angela got “involved [] with human trafficking,” mother “put extra locks on the doors
to prevent [] Angela from leaving at night”; and when Angela skipped school, mother
went “out in the streets looking for [Angela].”
       In advance of the detention hearing, mother said she wanted Angela to return
home and believed that she would “be able to control [Angela’s] behavior . . . because
she feels supported and will have the help of probation to keep [Angela] in line.” At the
May 16, 2014 hearing, the court detained Angela from mother’s care.
       In June 2014, mother asked the Department if Angela could be placed in
a “lockdown facility” where she could receive “psychiatric help.” Mother said that
although “she wants [] Angela back with her[,] she wants [] Angela to be stable as []
Angela has a disease that needs rehabilitation.” Mother said that “she and [] father have
done all that they know but all this has not helped [] Angela.” Mother further said that
she “need[ed] help in disciplining the child” because “the help that [] Angela needs is
not in her hands” and “Angela is out of control.”
       On July 14, 2014, Angela was declared a ward in the separate juvenile case and
she remained detained at juvenile hall. On July 21, 2014, the Department reported that
mother “want[ed] [] Angela to be [in a] stable [placement] possibly in a camp/boot
camp where there is discipline and someone is watching [] Angela so she takes her
medication and does not go AWOL.” On July 24, 2014, Angela was placed at
a juvenile probation camp for a stay of three months.
       At the jurisdictional/dispositional hearing in the present case, the court sustained
the allegation that mother had “limited abilities to provide appropriate parental care and


                                             5
supervision of [Angela]” and struck the allegation that mother’s violent behavior
towards Angela placed Angela at risk of harm. With respect to disposition, the court
removed Angela from mother’s care on the grounds that “substantial danger exists to
the physical health of [Angela] and/or [Angela] is suffering severe emotional damage,
and there is no reasonable means to protect [her] without removal from mother’s
physical custody.” The court gave the Department discretion to release Angela to her
parents when she was released from custody. Mother timely appealed.
                                     CONTENTIONS
       Mother contends the court erred in sustaining the section 387 petition and
removing Angela from her care because there was insufficient evidence that the
home-of-parent order was ineffective at protecting Angela.
                                      DISCUSSION
       1.     Applicable Law
       Section 387 provides that the Department may file a supplemental petition
seeking to remove a child from the physical custody of a parent and placing the child in
foster care or an institution. (§ 387, subd. (a).) The petition must contain facts showing
that the previous disposition has not “been effective in the rehabilitation or protection of
the child.” (§ 387, subd. (b).) A section 387 hearing is bifurcated into “(1) an
adjudicatory hearing on the merits of the allegations in the petition and (2) a disposition
hearing on the need for the removal of the [children] from [their] current level of
placement.” (In re Javier G. (2006) 137 Cal. App. 4th 453, 460.)
       “[T]he ‘jurisdictional’ phase of the section 387 hearing is a factfinding
proceeding to determine whether the allegations of the supplemental petition are true.
[Citations.] The ultimate ‘jurisdictional fact’ necessary to modify a previous placement
with a parent or relative is that the previous disposition has not been effective in the
protection of the minor. [Citations.]” (In re Jonique W. (1994) 26 Cal. App. 4th 685,
691.) “If the court finds the allegations are true, it conducts a dispositional hearing to
determine whether removing custody is appropriate. [Citations.]” (In re T.W. (2013)
214 Cal. App. 4th 1154, 1161.)


                                             6
       At the section 387 disposition hearing, the court applies the same procedures that
govern disposition hearings on a section 300 petition. (Cal. Rules of Court, rule 5.565,
subd. (e)(2).) The standard for removal on a supplemental petition is clear and
convincing evidence: the Department must show “[t]here is or would be a substantial
danger to the physical health, safety, protection, or physical or emotional well-being of
the minor” if left in parental custody “and there are no reasonable means by which the
minor’s physical health can be protected without removing the minor from [parental]
physical custody.” (§ 361, subd. (c)(1); In re Paul E. (1995) 39 Cal. App. 4th 996,
1000-1003.)
       “A removal order is proper if it is based on proof of: (1) parental inability to
provide proper care for the minor; and (2) potential detriment to the minor if he or she
remains with the parent. [Citation.] The parent need not be dangerous and the minor
need not have been harmed before removal is appropriate. The focus of the statute is on
averting harm to the child. [Citation.]” (In re T.W., supra, 214 Cal.App.4th at p. 1163.)
       2.     The Court Did Not Err in Sustaining the Section 387 Petition and
              Removing Angela
       At the jurisdictional phase of the hearing, the court concluded that the
home-of-parent order had not been effective in protecting Angela based on the finding
that mother “ha[d] limited abilities to provide appropriate parental care and supervision
of [Angela].” The court then concluded that removal was necessary because there was
a substantial danger to Angela if left in mother’s care, and there were no reasonable
means to protect Angela’s physical health without removal.
       Mother contends that the court erred in sustaining the jurisdictional finding and
removing Angela because the record showed that mother was “effective at addressing
the protective issues” and mother “was clear that she wanted Angela to be allowed to
return home.” Mother’s position on appeal is contrary to her own statements to the
Department below. When the section 387 petition was filed, mother initially said she
would “be able to control [Angela’s] behavior” if Angela returned home. But later,
mother repeatedly acknowledged she had not been able to provide Angela with the help


                                             7
she needed, and asked that Angela be placed in a “lockdown facility” or in a “boot
camp.”
       Mother also argues that the evidence showed mother “acted appropriately in
response to [Angela’s] negative behavior.” However, the record shows that mother’s
efforts to address Angela’s problems did not prevent Angela from continuing to engage
in dangerous behaviors. While in mother’s care, Angela used and sold drugs,
participated in gang activity, engaged in acts of prostitution, ran away from home,
missed school, and punched and threatened to kill mother. Even the Department’s
provision of services to the family while Angela lived with mother was not sufficient to
ensure Angela’s protection. Moreover, there was evidence that mother did not always
act appropriately with Angela: mother admitted she had slapped Angela. This
constituted substantial evidence in support of the court’s findings that Angela’s
placement with mother was not effective in protecting Angela, and that removal was
necessary to protect her.




                                            8
                                    DISPOSITION
      The orders are affirmed.



      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                    EGERTON, J.*

WE CONCUR:




      EDMON, P. J.




      KITCHING, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                           9